Russell, C. J.
The Supreme Court, in answer to the question certified by this court, having held that the ordinance of the City of Cordele which imposed a license tax of $100 on each telegraph company doing an intrastate business within the said city is excessive, unreasonable, and confiscatory, and therefore invalid (Postal Telegraph-Cable Co. v. Mayor &c. of Cordele, 141 Ga. 658, 82 S. E. 26), it follows that the judge of the superior court erred in overruling the certiorari.

Judgment reversed.


Roan, J., absent.